DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received December 10, 2021 (“Amendment”) has been entered.

Response to Arguments

Applicant’s arguments directed toward the newly amended claims with regard to with respect to claim Claims 6 and previously presented 18-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3203418U (Amita) (English equivalent US20170047630A1  for JP 3203418U) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 18-22 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP3203418U (Amita) (English equivalent US20170047630A1 is used for JP 3203418U) and further in view of US4666009A (Yashima)
Regarding claim 6, Amita teaches a lithium battery module [abs]. Amita teaches a secondary battery, a casing having a sealed structure [0004, Figure 1 #100], a safety valve [0008, 0024-Figure 1-4, 6, #312, and a drainage through hole [0019-0020-Figure 1, #123], the casing includes an external container having the secondary battery accommodated therein and an upper lid [0019, Figure 1-4, #120] disposed above the external container [refer to Figure 1],
the upper lid has an edge of an upper surface having a concave portion formed therein [Fig. 1 #120], the safety valve is disposed in the concave portion [Fig. 6 #312; i.e. exhaust valve], and the drainage through hole is provided to pass through a side wall of the concave portion and a side wall of the casing [Fig. 2 #123; through hole]; (annotated below). In regards the “the side wall of the casing,” as noted below, the drainage hole is inside the casing, thus it is a reasonable interpretation that the drainage hole is provided on the side wall of the casing, the Side wall of the casing can be any side of the casing which is illustrated below. The term “provided” here suggest as long as the drainage hole is in the side wall, which is the case below. 

    PNG
    media_image1.png
    467
    629
    media_image1.png
    Greyscale


Additionally, as noted below Amita teaches the safety valve (#312) has a convex shape that extends along the side wall of the concave portion and is provided without the upper lid   (#120) protruding from a main upper surface of the upper lid (as seen in the illustration, the upper lid is flat with no protrusion shown), the safety valve [fig. 6 #312] has an exhaust cylinder [#311]  and a cap configured to close an external outlet of the exhaust cylinder, and the cap [#121; 0017] is disposed above an inlet of the drainaqe throuqh hole [0014- rubber cap #124 seals the through hole which is above the through hole] [configuration is annotated below to illustrate the claimed limitations in view of Amita].
	Amita is silent with respect to the drainage through hole passes through a side wall of the upper lid of the casing. Yashima teaches a battery structure [abs]. In Fig 1 of Yashima, there 




    PNG
    media_image2.png
    376
    519
    media_image2.png
    Greyscale


Regarding claim 18, modified Amita teaches the power storage device as claimed in claim 6. Please refer to the annotated figures about to illustrate Amita teaches the exhaust cylinder is provided in the upper lid, the cap is configured to cover an upper end of the exhaust 
With regard to the claimed “the cap is configured to cover an upper end of the exhaust cylinder and is configured to close the external outlet of the exhaust cylinder so that a gap can be formed between the cap and the exhaust cylinder by elastic deformation,” this is considered a functional limitation in an apparatus claim. Since Amita teaches the all the structural elements of claim 6, it is capable of being operated as recited above. See MPEP §2114. In addition, Amita teaches the cap to have a rubber type texture [0014] it is capable of elastic deformation. 
Regarding claim 19, Amita further teaches a battery comprising battery monitoring unit [Figure 3 #400, control circuit board] configured to monitor the secondary battery [0023], wherein the battery monitoring unit is accommodated in the casing so as not to be located between the secondary battery and the safety valve [illustrated in Figure 3].
Regarding claim 20, modified Amita teaches the power storage device according to claim 18 and further teaches a battery comprising battery monitoring unit [Figure 3 #400, control circuit board] configured to monitor the secondary battery [0023], wherein the battery monitoring unit is accommodated in the casing so as not to be located between the secondary battery and the safety valve [illustrated in Figure 3].

Regarding claim 21, modified Amita teaches the power storage device according to claim 19. Amita teaches a protection case [Figure 1 #100] disposed between the secondary battery and the upper lid, wherein the protection case has the battery monitoring unit accommodated therein and an inside thereof is sealed [Figure 3].

Regarding claim 22, modified Amita teaches the power storage device according to claim 20.  Amita teaches a protection case [Figure 1 #100] disposed between the secondary battery and the upper lid, wherein the protection case has the battery monitoring unit accommodated therein and an inside thereof is sealed [Figure 3].
Regarding claim 29, modified Amita teaches the power storage device according to claim 6, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].

Regarding claim 30, modified Amita teaches the power storage device according to claim 18, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].

Regarding claim 31, modified Amita teaches the power storage device according to claim 19, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 32, modified Amita teaches the power storage device according to claim 20, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].

Regarding claim 33, modified Amita teaches the power storage device according to claim 21, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].

Regarding claim 34, modified Amita teaches the power storage device according to claim 22, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 35, modified Amita teaches the power storage device according to claim 23, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 36, modified Amita teaches the power storage device according to claim 24, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 37, modified Amita teaches the power storage device according to claim 25, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 38, modified Amita teaches the power storage device according to claim 26, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 39, modified Amita teaches the power storage device according to claim 27, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].
Regarding claim 40, modified Amita teaches the power storage device according to claim 28, wherein an inner lid [0014; i.e. inner wall] is provided between the upper lid [#120] and the external container [illustrated above in Fig 1; 0014].


Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP3203418U (Amita) (English equivalent US20170047630A1 is used for JP 3203418U) and further in view of US4666009A (Yashima) and US20130344374A1 (Morishima).

Regarding claim 23, modified Amita teaches the power storage device according to claim 6, however is silent in regards to wherein the secondary battery includes a positive 
Morishima teaches a nonaqueous electrolyte for a secondary battery [abs]. Morishima teaches a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material [0011]; a separator sandwiched between the positive electrode and the negative electrode [0011]; and a non-aqueous electrolyte [0011]; and a container [Morishima-0013-0016] has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and negative electrodes, positive and negative active materials and the non-aqueous electrolyte. The motivation for doing so, is because the use of this configuration is a common and well known configuration for the use of lithium ion batteries and this configuration is also shown to be suitable and exhibit excellent battery performance [Morishima 0032].

Regarding claim 24, modified Amita teaches the power storage device according to claim 18, however is silent in regards to wherein the secondary battery includes a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material; a separator sandwiched between the positive electrode and the negative electrode; and a non- aqueous electrolyte; and a container has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and negative electrodes, positive and negative active materials and the non-aqueous electrolyte. The motivation for doing so, is because the use of this configuration is a common and well known configuration for the use of lithium ion batteries and this configuration is also shown to be suitable and exhibit excellent battery performance [Morishima 0032].

Regarding claim 25, modified Amita teaches the power storage device according to claim 19, however is silent in regards to wherein the secondary battery includes a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material; a separator sandwiched between the positive electrode and the negative electrode; and a non- aqueous electrolyte; and a container has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein.
Morishima teaches a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material [0011]; a separator sandwiched between the positive electrode and the negative electrode [0011]; and a non-aqueous electrolyte [0011]; and a container [Morishima-0013-0016] has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and 

Regarding claim 26,  modified Amita teaches the power storage device according to claim 20, however is silent in regards to wherein the secondary battery includes a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material; a separator sandwiched between the positive electrode and the negative electrode; and a non- aqueous electrolyte; and a container has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein.
Morishima teaches a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material [0011]; a separator sandwiched between the positive electrode and the negative electrode [0011]; and a non-aqueous electrolyte [0011]; and a container [Morishima-0013-0016] has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and negative electrodes, positive and negative active materials and the non-aqueous electrolyte. The motivation for doing so, is because the use of this configuration is a common and well known configuration for the use of lithium ion batteries and this configuration is also shown to be suitable and exhibit excellent battery performance [Morishima 0032].

Regarding claim 27, modified Amita teaches the power storage device according to claim 21, however is silent in regards to wherein the secondary battery includes a positive 
Morishima teaches a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material [0011]; a separator sandwiched between the positive electrode and the negative electrode [0011]; and a non-aqueous electrolyte [0011]; and a container [Morishima-0013-0016] has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and negative electrodes, positive and negative active materials and the non-aqueous electrolyte. The motivation for doing so, is because the use of this configuration is a common and well known configuration for the use of lithium ion batteries and this configuration is also shown to be suitable and exhibit excellent battery performance [Morishima 0032].

Regarding claim 28, modified Amita teaches the power storage device according to claim claim 22, however is silent in regards to, wherein the secondary battery includes a positive electrode including a positive electrode active material; a negative electrode including a negative electrode active material; a separator sandwiched between the positive electrode and the negative electrode; and a non- aqueous electrolyte; and a container has the positive electrode, the negative electrode, the separator, and the non-aqueous electrolyte accommodated therein.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Amita to comprise the positive and negative electrodes, positive and negative active materials and the non-aqueous electrolyte. The motivation for doing so, is because the use of this configuration is a common and well known configuration for the use of lithium ion batteries and this configuration is also shown to be suitable and exhibit excellent battery performance [Morishima 0032].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729